                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 MEMPHIS A. PHILLIP RANDOLPH                        )
 INSTUTUTE, et al.,                                 )
                                                    )
         Plaintiffs,                                )
                                                    )         NO. 3-20-cv-00374
 v.                                                 )         JUDGE RICHARDSON
                                                    )
 TRE HARGETT, et al.,                               )
                                                    )
         Defendants.                                )


                                               ORDER

         Yesterday, the Supreme Court of Tennessee issued a decision (“Fisher opinion”) in the

consolidated appeals of the cases of Fisher v. Hargett (No. 2020-00831-SC-RDM-CV) and Lay v.

Goins (No. M2020-00832-SC-RDM-CV). The Court perceives that the decision likely will affect

the scope of (preliminary) relief requested by Plaintiffs pursuant to their pending Motion for

Preliminary Injunction (Doc. No. 40, “Motion”). The Court likewise perceives that the decision

likely will affect the rationales in support of, or in opposition to, the granting of some (but by no

means necessarily all) of the relief requested in the Motion.

         Accordingly, by August 11, 2020, Plaintiffs shall advise the Court: (a) of any changes to

the scope of the relief they are requesting via the Motion; (b) in at least general terms of any

changes to their asserted rationale for the granting of the relief requested in the Motion; and (c)

whether they request more time (and if so, how much time) to advise the Court in more detail as

to any changed asserted rationale for the granting of the relief requested in the Motion. By August

14, 2020, Defendants shall provide at least a preliminary response to (a) any changes to the scope

of the relief Plaintiffs are requesting via the Motion; (b) any changes in Plaintiffs’ rationale for the



      Case 3:20-cv-00374 Document 60 Filed 08/06/20 Page 1 of 2 PageID #: 2314
granting of relief requested in the Motion; and (c) whether they request more time (and if so, how

much time) to respond in more detail.

       The parties are advised that they need not reiterate or fully summarize the contents of the

Fisher opinion, with which the Court is already fully familiar. However, the parties may, as they

deem appropriate in advising the Court as directed above, summarize or highlight particular

pertinent aspects of the Fisher opinion, and/or draw warranted inferences and conclusions from

the Fisher opinion, and/or assert that particular relevant effects are likely to ensue from the Fisher

opinion.

       IT IS SO ORDERED.



                                                      ________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                  2



   Case 3:20-cv-00374 Document 60 Filed 08/06/20 Page 2 of 2 PageID #: 2315
